April 18, 2008


Mr. Philip A. Lionberger
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Jerry L. Stapleton
Stapleton Curtis & Boswell, L.L.P.
P.O. Box 2644
Harlingen, TX 78551

RE:   Case Number:  07-0424
      Court of Appeals Number:  13-06-00450-CV
      Trial Court Number:  C-493-03-G

Style:      THE UNIVERSITY OF TEXAS-PAN AMERICAN
      v.
      TONY AGUILAR AND KAY MARIE AGUILAR

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Ms. Laura       |
|   |Hinojosa        |